Title: To Benjamin Franklin from Jonathan Williams, Jr., 15 May 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes May 15. 1779.
On looking over some Papers I found a Congress Commission & Warrant, which remaind after filling up those for the Dean. As it is probable you may want them for Capt Jones, and as they ought to be at your Disposal only, I herewith transmit them and request you in the next Letter you write me to do me the favour to mention the reception of them.
A Dutch Vessell is arrived here, the Capt Reports that in the Bay he met 5 Spanish ships of the Line & a Frigate, that the latter brought him too, & finding he was dutch Property told him that had he been english he would have been a lawfull prize, he told him further that the 5 Ships & himself were bound to Brest.— This may be true but I have generaly found Sea news erroneus.

Gov. Greens Goods are ready & I shall put them on board the three Friends under Convoy of the Alliance. If it is not improper I shall be glad to know if Capt Jones & the Alliance go together, I ask only to be able to regulate the 3 Friends for Convoy.—
I am with the greatest Respect Dear & hond Sir Your dutifull & Affectionate Kinsman
Jona Williams J
The Hon. Doctor Franklin.
 
Notation: Williams Jona. May 15. 1779.
